ACCEPTED
                                                                                                                                           01-15-00052-CV
                                                                                                                                  1/7/2015
                                                                                                                              FIRST    COURT3:29:39  PM
                                                                                                                                                OF APPEALS
                                                                                                            Chris Daniel - District ClerkHOUSTON,
                                                                                                                                          Harris County
                                                                                                                                                      TEXAS
                                                                                                                                Envelope   No. 3685305
                                                                                                                                      1/14/2015  1:55:51 PM
                                                                                                                               By: Phyllis  WashingtonPRINE
                                                                                                                                       CHRISTOPHER
                                                                                                                           Filed: 1/7/2015 3:29:39 PMCLERK

                                                                      NO. 2012-20003

                                GERALD KNAPP,                                   §             IN THE DISTRICT  COURT
                                                                                                         FILED IN
                                Plaintiff,                                      §                    1st COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                §
                                v.                                              §              HARRIS1/14/2015
                                                                                                      COUNTY,  1:55:51 PM
                                                                                                                    TEXAS
                                                                                                     CHRISTOPHER A. PRINE
                                                                                §                            Clerk
                                NARCISO AURIOLES and                            §
                                HARRIS COUNTY, TEXAS                            §
                                Defendants                                      §             333rd JUDICIAL DISTRICT

                                                      HARRIS COUNTY’S NOTICE OF APPEAL

                                       1.     Harris County, Texas, desires to appeal from the district court’s final

                                judgment of December 8, 2014. Said appeal may include any orders or rulings rendered

                                by the district court prior to or subsequent to its rendition and signing of the final judgment.

                                       2.     Harris County appeals to either the First or Fourteenth Court of Appeals.
of




                                       3.     This is neither an accelerated nor a restricted appeal.
a e




                                       4.     By this notice of appeal, Harris County supersedes the district court’s

                                judgment and orders pending the disposition of this appeal. See In re Long, 984 S.W.2d
o ot isseminate to the u lic




                                623, 626 (Tex. 1999) (orig. proceeding).
or fficial o ernmental se nly




                                                                               1
                                                       Respectfully submitted,



                                                       _/s/ Michael R. Hull____
                                OF COUNSEL:            MICHAEL R. HULL
                                VINCE RYAN             Senior Assistant County Attorney
                                                       State Bar No. 24003733
                                County Attorney        1019 Congress, 15th Floor
                                Harris County, Texas   Houston, Texas 77002
                                                       (713) 274-5138 (telephone)
                                                       (713) 755-8848 (facsimile)
                                                       michael.hull@cao.hctx.net (e-mail)

                                                       ATTORNEY FOR
                                                       HARRIS COUNTY, TEXAS
of
a e
o ot isseminate to the u lic
or fficial o ernmental se nly




                                                       2
                                                             CERTIFICATE OF SERVICE

                                       I hereby certify that on January 7, 2015, a true and correct copy of the foregoing was

                                forwarded by facsimile, certified mail, return receipt requested, electronic mail, electronic

                                service, or hand-delivery to the following:

                                Attorney for Plaintiff Knapp
                                Scott C. Lannie
                                LAW OFFICES OF SCOTT C. LANNIE, P.C.
                                4000 Garth Road, Suite 150
                                Baytown, Texas 77521
                                (281) 303-8280 (facsimile)
                                sclannie@aol.com

                                Attorney for Defendant Aurioles
                                James A. Ceronsky
                                SOULE, BALDWIN & FANAFF
                                11200 Richmond, Suite 250
                                Houston, Texas 77082
of




                                (281) 752-6329 (facsimile)
a e




                                                                              _/s/ Michael R. Hull____
                                                                              MICHAEL R. HULL
                                                                              Senior Assistant County Attorney
o ot isseminate to the u lic
or fficial o ernmental se nly




                                                                              3
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this January 14, 2015


     Certified Document Number:        63758456 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com